Exhibit 10.1

FIRST INDUSTRIAL REALTY TRUST, INC.

2013 LONG-TERM INCENTIVE PROGRAM

 

Section 1. General Purpose of the Program; Definitions.

The name of the program is the First Industrial Realty Trust, Inc. 2013
Long-Term Incentive Program (the “Program”). The Program is adopted pursuant to
the First Industrial Realty Trust, Inc. 2011 Stock Incentive Plan, as amended,
or any successor plan (the “2011 Plan”) to encourage and enable Service
Providers to First Industrial Realty Trust, Inc. (the “Company”) and its
Affiliates and Subsidiaries upon whose judgment, initiative and efforts the
Company largely depends for the successful conduct of its business to acquire a
proprietary interest in the Company.

Capitalized terms not otherwise defined in the Program have the meanings
ascribed to such terms in the 2011 Plan. The following terms shall be defined as
set forth below:

“Award” means a grant of Performance Units under the Program.

“Award Agreement” means the document that evidences the terms and conditions of
an Award. Such document shall be referred to as an agreement regardless of
whether a grantee’s signature is required.

“Participant” means each Service Provider who is granted, and currently holds,
an Award in accordance with the provisions of the Program.

“Performance Unit” is defined in Section 5(a) below.

 

Section 2. Administration of Program.

The terms and conditions regarding administration of the Program shall be the
same as the terms and conditions regarding administration of the 2011 Plan. The
Program shall be administered (a) by the same Committee as the Committee that
administers the 2011 Plan and (b) in the same manner that the 2011 Plan is
administered. The Committee shall have the same power, authority and
responsibility under the Program that it has under the 2011 Plan.

 

Section 3. Awards.

(a) General. Each Award shall be subject to all of the terms and conditions of
the 2011 Plan, the Program, the applicable Award Agreement and such additional
terms and conditions as the Committee may provide with respect to such Award.
Awards under the Program shall be considered “Awards” for purposes of the 2011
Plan.

(b) 2011 Plan Governs. In the event of any discrepancy between the 2011 Plan and
the Program or an Award Agreement or Award, the 2011 Plan shall control with
respect to such discrepancy. The 2011 Plan is hereby incorporated by reference
in its entirety into the Program.



--------------------------------------------------------------------------------

Section 4. Eligibility.

The terms and conditions regarding eligibility for participation in the Program
shall be the same as the terms and conditions regarding eligibility for
participation in the 2011 Plan.

 

Section 5. Performance Units.

(a) Nature of Awards. The Committee may grant Performance Units to Service
Providers under the Program. A “Performance Unit” is an award under the Program
evidencing the right of the recipient to receive an equivalent number of shares
of Stock on a specific date or upon the attainment of pre-established
performance goals, objectives and other conditions as determined and specified
by the Committee at the time of grant. Conditions may be based on achievement of
pre-established performance goals and objectives relative to a given performance
period. A Performance Unit may be granted to a Service Provider by the Committee
in lieu of any compensation due to such Service Provider.

(b) Acceptance of Award. A Participant who is granted an Award shall have no
rights with respect to the Award unless the Participant accepts the Award within
sixty (60) days (or such shorter date as the Committee may specify) following
the grant date of the Award by executing and delivering to the Company an Award
Agreement.

(c) Rights as a Shareholder. A Participant, by virtue of receiving Performance
Units, shall have no right to receive dividends or distributions with respect to
any shares of Stock, or vote any shares of Stock, prior to the delivery of Stock
pursuant to the terms and conditions of the Award. Notwithstanding the
foregoing, unless otherwise provided by the Committee and reflected in the Award
Agreement, the Participant shall have the right to receive additional shares of
Stock (the “Dividend Stock”) equal in value (calculated using the closing price
on the vesting date of the Performance Units) to any cash dividends and property
dividends paid with respect to the shares underlying the Performance Units that
vest in accordance with their terms; provided, however, that no such shares of
Dividend Stock shall be payable to or for the benefit of the Participant with
respect to record dates for cash dividends or property dividends occurring
before the grant date of the Performance Units or on or after the date, if any,
on which the Participant has forfeited the Performance Units or the Award has
been settled in shares of Stock. Dividend Stock issued pursuant to this
Section 5(c) shall be delivered simultaneously with the delivery of the shares
underlying the vested Performance Units.

(d) Restrictions. Performance Units may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein.

(e) Vesting of Performance Units. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Performance Units and the Company’s right of repurchase or forfeiture shall
lapse. Upon such date or dates and/or the attainment of such pre-established
performance goals, objectives and other conditions, the Performance Units on
which all restrictions have lapsed shall no longer be restricted and shall be
deemed “vested,” and, unless otherwise provided by the Committee and reflected
in the Award Agreement, the Participant shall be entitled to shares of Stock
equal to the number of vested Performance Units.

 

2



--------------------------------------------------------------------------------

Unless otherwise provided by the Committee and reflected in the Award Agreement,
the newly acquired shares of Stock shall be acquired by the Participant free and
clear of any restrictions except as may be imposed under applicable law, if any.

 

Section 6. Performance Awards.

If the Committee determines that an Award is intended to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code, the
grant, vesting and/or settlement of such Award shall be contingent upon
achievement of pre-established performance goals and other terms and conditions
set forth in Section 9 of the 2011 Plan and such Award shall be considered a
Performance Award under the 2011 Plan.

 

Section 7. Amendments and Termination.

(a) General. The Committee may, as permitted by law, at any time amend or
discontinue the Program and the Committee may at any time amend or cancel any
outstanding Award, but no such action shall adversely affect rights under any
outstanding Award without the holder’s consent and no amendment shall
(i) materially increase the benefits accruing to Participants; (ii) materially
increase the aggregate number of securities that may be issued under the
Program, or (iii) materially modify the requirements for participation in the
Program, unless the amendment under (i), (ii) or (iii) immediately above is
approved by the Company’s stockholders.

(b) Amendment to Conform to Law. Notwithstanding any provision in the Program or
any Award Agreement to the contrary, the Committee may amend the Program or an
Award Agreement, to take effect retroactively or otherwise, as deemed necessary
or advisable for the purpose of conforming the Program or the Award Agreement to
any present or future law relating to plans of this or similar nature. By
accepting an Award, each Participant shall be deemed to have agreed with and
consented to any amendment made pursuant to this Section 7 without further
consideration or action.

 

Section 8. Change of Control Provisions.

Upon the occurrence of a Change of Control, Awards shall be treated in
accordance with the applicable Award Agreement.

 

Section 9. Effective Date of Program.

The Program shall become effective July 1, 2013.

 

Section 10. Governing Law.

THE PROGRAM SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF, EXCEPT TO THE EXTENT SUCH
LAWS ARE PREEMPTED BY FEDERAL LAWS.

 

3